Title: To George Washington from Tench Tilghman, 18 September 1780
From: Tilghman, Tench
To: Washington, George


                        
                            Sir.
                            Head Quarters 18th Sepr 1780
                        
                        Mercerau arriv’d late last night with the inclosed. He says the Fleet lay yesterday morning within the point
                            of the Hook, he beleives taking in both Wood and Water. It is most certainly Rodney. The passports for the Flag came out
                            last Evening, that from the Navy is signed in the following particular manner.
                        Gen. Gayton Senior Officer in the absence of Sir Gen. Rodney who is at Sandy Hook—
                        A deserter from the Fleet says they came from Antigua where they left five sail of the line. He knows nothing
                            of Walsingham with the remainder. He most probably is gone down to Leeward as the paper mentions. Genl Greene has
                            communicated the substance of Merceraus intelligence to Congress, and I shall inform Gov. Jefferson, by the post, of what
                            information we have gained since your Excellency’s last letter to him.
                        Be pleased to let the Marquis know, that agreeable to his desire, I informed the Chevr de la Luzerne of the
                            certain arrival of Rodney. I have the honor to be
                        
                            T. Tilghman
                        
                        
                            Rodney had 18 days passage. Fleet healthy and well-manned. only one frigate came from the West
                            Indais.
                        

                    